This is an action for $700, the alleged amount due to the plaintiff as a teacher for seven months of the school year 1924-1925, under an alleged contract with the school trustees of the defendant *Page 514 
district. The plaintiff was never allowed to perform the contract, as she was qualified and offered to do, another having been employed, and sues for the breach of the contract. The defendant denies that any such contract was entered into with the plaintiff.
The case was tried before his Honor, Judge Wilson, and a jury; the trial resulting in a verdict for the plaintiff for the sum of $500. From the judgment entered upon this verdict the defendant appeals.
At the close of the testimony for the plaintiff, the defendant moved for a non-suit upon the ground, among others, that the evidence for the plaintiff shows that no contract as alleged was entered into between the parties. The motion was overruled. From the view which we take of the evidence, it is not deemed necessary to consider any other point in the case.
The evidence in behalf of the plaintiff was to this effect:
The negotiations, all verbal, between the plaintiff and the trustees, were conducted by her father, her brother, and one McDonald, who was or had been principal of the school in which Miss Windham, the plaintiff, had been engaged as a teacher during the previous term. The trustees of the defendant school district at the time were O.H. Hare, J.W. Newsome, and Mrs. McIntosh. McDonald, acting for Miss Windham, first approached Trustee Hare as to her employment. Hare expressed his willingness to employ Miss Windham. The trustee Hare. McDonald, and Mr. Windham then together called upon one of the other trustees, Newsome, who expressed his concurrence with Trustee Hare in the employment of Miss Windham. Mrs. McIntosh, the third trustee, who was chairman of the board, and its secretary, was not present at the conference just referred to, and had no notice of it. Trustee Hare suggested, as a matter of courtesy, that Mrs. McIntosh be informedof what had been done (the election by him and Newsome, without notice to Mrs. McIntosh, of Miss Windham *Page 515 
as teacher). Accordingly, the Trustee Hare, McDonald, and Windham called upon Mrs. McIntosh, the trustee Newsome not accompanying them, and informed her of the action of Trustees Hare and Newsome. In the words of McDonald:
"Mrs. McIntosh says I would be glad to have her, but we have another applicant that we would like to consider, and she said finally who it was, Miss Gandy. So she wanted to keep the matter open for a few days to consider that application."
The three, Hare, McDonald, and Windham, then returned to the home of Newsome, and reported the interview with Mrs. McIntosh, which did not appear to greatly please Newsome, who remarked, "If two trustees couldn't rule, they needn't come to him for nothing else."
There is no pretense of showing that Mrs. McIntosh, the third trustee, was present, or that she received any notice of the meeting attended by Trustees Hare and Newsome, at which Miss Windham claims to have been elected; and evidently it was the thought of Newsome that any two trustees, meeting anywhere, at any time, without notice to the third, could consummate the election.
Mrs. McIntosh, not having been present at the meeting at Newsome's home, and having received no notice of it, the action of that meeting was void. Newsome, although notified of the later meeting at Mrs. McIntosh's, was not present. In fact, all that was done there was an insistence by Mrs. McIntosh for a further consideration of the matter of election. Thereafter a meeting was held attended by all of the trustees to consider the election. Hare, it seems, had changed his opinion about the matter; Newsome did not suggest the name of Miss Windham, but that of another; and Miss Gandy was elected and served the term.
While, as stated by the present Chief Justice, then a Circuit Judge, in the case of Hughes v. School Dist., 66 S.C. 259;44 S.E., 784, great informality is permitted in *Page 516 
reference to the meetings of school trustees, it is not suggested even, much less declared, that the unvarying rule may be disregarded that in all representative meetings, directors, committees, trustees, managers, boards, etc., notice to each and every member is required, in order to make valid the action of such body. Note, L.R.A., 1915-F, 1047; 35 Cyc. 901, 903, and notes; 25 A.  E. Enc. L. 56, 58; School Dist. v. Adams, 69 Ark. 159;61 S.W., 793.
At the close of all of the evidence, the defendant made a motion for a directed verdict upon the same ground, which was refused, in which the error was equally patent.
The judgment of this Court should be that the judgment of the Circuit Court be reversed and that the case be remanded to that Court for the purpose of entering judgment for the defendant, under rule 27.